Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please note that the instant application has been transferred to examiner Ganapathirama Raghu (571-272-4533), Art Unit: 1652, and all future correspondence regarding this application must be addressed to said examiner.
Detailed Action
Applicants' amendments and arguments filed on 09/21/2021 are acknowledged; in said amendment, applicants’ have amended claims 1, 2, 12 and 13, cancelled claim 24 and added new claims 44-65. Thus, amended claims 1-4, 8, 10, 12-13, 21, 23, 31-35, 37 and 44-65 are pending in this application and are being considered for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Information disclosure statement
The information disclosure statement (IDS) submitted on 09/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS has been considered and initialed by the examiner.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claims 1, 2, 12, 13, 21 and 24, rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 112(a)
Previous rejection of claims 1, 2, 12, 13, 21 and 24, rejected under 35 U.S.C. 112(a) for enablement, is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1, 2, 12, 13, 21 and 24, rejected under 35 U.S.C. 103(a) as being unpatentable over Cuevas et al., (US 2009/0314286), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 09/21/2021; pages 19-20).   
Examiner Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with David A. Fazzolare on 10/26/2021.
The application has been amended as follows:
In the Claims
Cancel claim 21
Claim 33: in line 1, delete “A host cell” and replace with “An isolated host cell”
Allowable Subject Matter
Claims 1-4, 8, 10, 12-13, 23, 31-35, 37 and 44-65 are allowed.


	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests an alpha-amylase variant comprising substitutions at positions corresponding to positions 268 and 293 of SEQ ID NO: 1, wherein the substitutions are selected from the group consisting of: 268G+293Y; …, wherein said variant has at least 70% but less than 100% sequence identity to the amino acid sequence of SEQ ID NO: 1 …, compositions comprising said alpha-amylase variant, encoding polynucleotide … and methods of use of said alpha-1-4, 8, 10, 12-13, 23, 31-35, 37 and 44-65.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652